DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIROSE (US 2007/0227419) in view of NOMURA (JP 2007-282978).
Regarding claim 1, HIROSE discloses a sewing machine (M) comprising a needle plate (5); a feed dog (6) configured to move a workpiece; a vertical drive mechanism (15) configured to vertically drive the feed dog; a switch mechanism (13,30) configured to switch from an active state where the feed dog is driven, by the vertical drive mechanism, above and below an upper surface of the needle plate to an inactive state where an upper surface of the feed dog is maintained below the upper surface of the needle plate; and a cutting mechanism (14) including a blade (53) configured to cut a thread at a position below the needle plate.  However, HIROSE fails to disclose an actuator configured to commonly drive the switch mechanism and the cutting 
It is common knowledge in the art for a single actuator to drive a plurality of mechanisms in a sewing machine in order to reduce drive components and synchronize processes of the sewing machine.  NOMURA discloses such a sewing machine wherein a plurality of mechanisms are driven by a single motor by providing a common motor with an interlocking mechanism (note figures thereof).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the sewing machine of HIROSE with a single actuator configured to commonly drive at least the switch mechanism and the cutting mechanism, in light of the teachings of NOMURA, in order reduce the drive components and synchronize processes of the sewing machine. 
Regarding claim 2, HIROSE discloses a lower shaft (20) configured to be rotationally driven by a sewing machine motor to drive a shuttle mechanism (28) located below the needle plate (5) (Figures 2-7).  HIROSE discloses the feed dog (6) being configured to be driven frontward and rearward by a rotational drive force of the lower shaft (20) to move the workpiece (Figures 2-4), wherein the switch mechanism (13,30) is configured to switch between: the active state where a transmission path for transmitting the rotational drive force of the lower shaft (20) to the vertical drive mechanism (15) is connected, and the vertical drive mechanism drives, in response to the rotational drive force, the feed dog above and below the needle plate while the feed dog is driven frontward and rearward to move the workpiece (Figures 4 and 6) (contact 
Regarding claim 8, HIROSE discloses wherein the vertical drive mechanism (15) includes a second contact member (19a) switchable between a state in contact with a second cam (17a) of the lower shaft for bringing the sewing machine in the active state, and a state out of contact with the second cam (contacting cam 17b) for bringing the sewing machine in the inactive state (Figures 4-7), and wherein the switch mechanism (13, 30) is configured to switch the second contact member from the state in contact with the second cam to the state out of contact with the second cam, thereby switching the sewing machine from the active state to the inactive state (Figures 4-7).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that the prior art fails to disclose the state of the switching mechanism and the operation of the cutting mechanism being switched according to the rotation angle of the motor (single actuator configured to commonly drive both the switching mechanism and the cutting mechanism).

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 4,368,683 discloses a feed dog dropping system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732